Citation Nr: 1234537	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lung disorder, to include chronic obstructive pulmonary disease (COPD), bronchiectasis, and asthma.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, that denied the benefit sought on appeal.

A September 2005 rating decision denied entitlement to service connection for a respiratory condition due to asbestos exposure, and an October 2005 RO letter informed the Veteran of the decision.  The rating decision clearly reflects that the RO only addressed respiratory disorders deemed related to asbestos exposure.  The disorders in issue on the current appeal were not addressed.  Hence, the Board, as did the RO, has styled the issue as a new claim for de novo review.

A July 2010 RO letter informed the Veteran his requested hearing before a decision review officer was scheduled for August 11, 2010.  The Veteran failed to appear for the hearing, and there is no indication in the claims file that he requested the hearing be rescheduled.  Thus, his request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.  


FINDING OF FACT

3.  A chronic lung disorder, including COPD, bronchiectasis, and asthma, did not have its clinical onset in service and is not otherwise related to active duty; bronchiectasis was not exhibited within the first post service year.  
CONCLUSION OF LAW

A chronic lung disorder, including COPD, bronchiectasis, and asthma, was not incurred in active service, and bronchiectasis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The RO obtained all medical records identified by the Veteran.  Neither he nor his representative asserts that there is additional evidence to be obtained.  Further, the Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of his claim.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if bronchiectasis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Analysis

Service treatment records note that, in October 1969 during Naval during basic training, the Veteran was hospitalized for treatment of left lower lobe pneumonia.  After five days of inpatient treatment, he was deemed fit for, and returned to, duty with instructions to return in four days for a repeat urinalysis.  The follow-up entry notes the Veteran reported he felt fine except for slight hoarseness.  He was issued throat lozenges and returned to duty.

In January 1970, the Veteran complained of a chest cold, sore throat, and chest pain when he coughed.  The cough was non-productive.  The examiner noted the October 1969 episode of pneumonia and noted the Veteran reported he had been troubled with post nasal drip and a cough, which had increased over the prior week, especially at night.  The examiner noted the absence of fever, chills, or chest pains.  Physical examination of the chest revealed scattered rhonchi but no rales.  The examiner diagnosed a lingering respiratory infection with bronchitis.  The Veteran was treated with an antibiotic and cough suppressant, and was placed on light duty for 10 days.  In October 1970, the Veteran again presented with complaints of bronchitis, which he reported he had ever since entering the service.  The Veteran reported his symptoms had become worse in the then past few days: he could not sleep at night, and he felt better when sitting or standing.  Physical examination revealed normal sounds in the chest; normal temperature, and clear throat and ears.

Service records note treatment for an upper respiratory infection in January 1972 but no further entries related to lower respiratory complaints or symptoms.  The August 1973 Report Of Medical Examination For Release From Active Duty reflects the Veteran's lungs and chest were assessed as normal.  The chest x-ray was read as within normal limits.  The Veteran was deemed fit for separation from active service.

A private Discharge Summary of April 1995 notes the Veteran had been generally healthy, except for his history of cigarette smoking, when he had a fairly sudden onset of general malaise, achiness, cough, fever, chills, and some shortness of breath.  He was admitted and treated for left lower lobe pneumonia.  The summary does not note any report by the Veteran of chronic symptoms in the years prior to his 1995 admission.

VA outpatient records of March 2003 note the Veteran's presentation within the VA healthcare system.  He reported he had enjoyed good health, and that he was a heavy smoker until having quit five years earlier.  A March 2004 VA Discharge Summary notes the Veteran was diagnosed with bronchiectasis four to five years earlier.  The entry notes the Veteran to have had an alpha-1 antitrypsin and immunoglobulin deficiency.  The discharge diagnosis was bronchiectasis.  VA outpatient records of August 2005 note the bronchiectasis is of unclear etiology, and the entry also includes asthma and mild emphysema.  A February 2005 entry notes the asthma diagnosis was presumptively based on a marked response to steroids during an exacerbation of the Veteran's airway symptoms.  It also noted the bronchiectasis was presumably due to past pneumonia.

The January 2009 VA examination report reflects the examiner conducted a review of the claims file and noted the medical evidence set forth above.  The examination report notes a March 2006 chest x-ray examination report that noted the x-rays were consistent with those of 15 months earlier.  The impression was no acute cardiopulmonary abnormality.  The January 2009 examination report notes pulmonary function tests of that same month were consistent with a mild obstructive defect.  The examiner rendered diagnoses of mild COPD, bronchiectasis, and asthma.  The examiner noted the origin of the bronchiectasis was not known for certain, but the COPD was likely related to the Veteran's long history of smoking.  The examiner opined there was less than a 50-percent probability that the diagnosed disorders were related to the Veteran's in-service 1969 episode of pneumonia and the instances of bronchitis in 1970.  The examiner noted the 1969 episode of pneumonia was mild and uncomplicated, as shown by the Veteran's return to duty within 5 days.  The examiner noted further that the Veteran had only two mild and uncomplicated episodes of bronchitis in service, where the Veteran was also a smoker, and there was no evidence of chronic respiratory problems on discharge from service.  Further, the examiner noted, the diagnosis of bronchiectasis was not made until some 30 years after the last in-service episode of bronchitis.

In an October 2009 statement, the Veteran noted the instances of his in-service treatment for respiratory symptoms.  He asserts further that he was treated in the 1970s and 1980s, and he learned to live with the problem.  The Veteran noted his 1995 treatment and his treatment in VA medical facilities in subsequent years.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also acknowledges a claimant's assertion of symptomatology may not be summarily rejected solely because of the absence of contemporaneous medical documentation, but it is a valid factor for consideration when assessing reliability or credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

To the extent that the Veteran implies he experienced continuous symptoms after his release from active service, his claim is not credible.  The Board notes the private 1995 discharge summary noted the Veteran's report that he had generally experienced good health prior to the sudden onset of his symptoms.  The Board reasonably infers, in light of the fact he was at a hospital for his symptoms, the Veteran would have reported a history of chronic symptoms had that in fact been the case.  As a result, the Board rejects any current assertion by the Veteran of chronic or continuous symptoms between his release from active service in 1973 and the 1995 inpatient treatment.

The Veteran also asserts that, since he was treated several times in service, it is most likely that his current respiratory disorders are connected with his active service; and, at the least, he should prevail on the basis of reasonable doubt.  See 38 C.F.R. § 3.102.  The Board reads the assertion as an opinion on etiology.  The Board notes that there is no evidence the Veteran has any medical training.

Lay assertions of diagnoses or a nexus/etiology will not always constitute competent evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Instead, there are limited instances where lay assertions may be competent evidence of a diagnosis or etiology.  They are: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In the instant case, the Veteran is competent to opine his symptoms are or were similar to past instances where he was diagnosed with either pneumonia or bronchitis.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Board finds that opining on a causal connection between his current respiratory diagnoses and past instances of respiratory pathology, especially an instance diagnosed some 30 years earlier, is beyond the training and experience of the average lay person.  As noted, the Veteran's assertion did not include a report of an opinion by a medical professional, nor is there evidence the Veteran's lay report was used by a professional to support a nexus opinion.  Thus, the Board finds the Veteran's lay assertion is not probative on the issue.

On the other hand, the Board finds the VA examiner's opinion in January 2009 is fully supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion).  The credible evidence shows a 30-year period between the in-service episodes and the currently diagnosed disorders.  The VA examiner opined the in-service episodes were acute events that resolved without chronic residuals.  In light of these factors, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim for service connection on a direct basis.  38 C.F.R. § 3.303.

The Veteran also asserted the Board should consider the fact that he was exposed to chemicals in Vietnam that may have weakened his respiratory system.  He did not identify any specific chemical.  There is no suggestion in the record that he was exposed to chemicals or that any lung disease is related to chemical exposure.  The Veteran served ashore in Vietnam, where he is presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307(a)(6) and 3.313.  The Veteran did not assert or proffer any evidence of a direct relationship between his diagnosed respiratory disorders and his presumed herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), and the Board finds no basis for concluding that such a relationship exists.  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for non-malignant respiratory disorders.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development non-malignant respiratory disorders.  See Notice, 75 Fed. Reg. 32540, 32548 (2010).  

Bronchiectasis was not exhibited within the first post service year and a clear preponderance of the evidence is against service connection for bronchiectasis on a presumptive basis.  See 38 C.F.R. §§ 3.307 and 3.309.  Service connection for chronic lung disease is not established.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for lung disorder, to include COPD, bronchiectasis, and asthma, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


